Case: 6:19-cv-00078-KKC-EBA Doc #: 82 Filed: 08/10/20 Page: 1 of 2 - Page ID#: 743




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON

 LAMONT L. WARREN,                                CIVIL ACTION NO. 6:19-78-KKC-EBA
       Plaintiff,


                                                         OPINION AND ORDER
 V.


 UNITED STATES OF AMERICA,
       Defendant.



                                         *** *** ***

        This matter is before the Court on the magistrate judge’s Recommended Disposition.

 On March 18, 2019, this matter was transferred to this Court from the Western District of

 Louisiana. (DE 15.) On August 8, 2019, after an initial screening pursuant to 28 U.S.C. §§

 1915 and 1915A, the Court dismissed with prejudice some, but not all, of Plaintiff Lamont L.

 Warren’s claims. (DE 27.) On March 2, 2020, the Court denied the government’s motion to

 dismiss and referred this matter to the magistrate judge to conduct all further pretrial

 proceedings. (DE 49.) On April 14, 2020, Plaintiff filed a motion for “order prepria persona

 sui juris” (DE 66), which the magistrate judge construed as a motion to amend the complaint

 (DE 69). On June 1, 2020, the magistrate judge issued a Recommended Disposition,

 recommending that the motion to amend the complaint be denied. (DE 80.) Plaintiff filed a

 response to the Recommended Disposition 14 days later. (DE 81.)

        The Recommended Disposition finds several flaws with Plaintiff’s motion; notably,

 that Plaintiff has not tendered a proposed amended complaint (DE 80 at 4) and that, even

 assuming that he had, the claims made in the motion would be subject to dismissal (DE 80



                                              1
Case: 6:19-cv-00078-KKC-EBA Doc #: 82 Filed: 08/10/20 Page: 2 of 2 - Page ID#: 744




 at 5). The Recommended Disposition concludes that Plaintiff’s motion “lacks any plausible,

 substantive, and factual allegations.” (DE 80 at 5.) After review of the record, the Court

 agrees with the Recommended Disposition’s analysis. Further, Plaintiff’s response to the

 Recommended Disposition (DE 81) is largely unintelligible and fails to offer any sound

 argument in opposition the magistrate judge’s findings.

        Accordingly, the Court hereby ORDERS that:

        1) the Recommended Disposition (DE 80) is ADOPTED as the Court’s opinion; and

        2) Plaintiff’s motion to amend (DE 66) is DENIED.

        Dated August 10, 2020




                                              2
